Citation Nr: 1141878	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-12 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The March 2006 Board decision denying the Veteran's claim of entitlement to service connection for PTSD was not appealed and is, therefore, final.  

2.  Evidence received since the March 2006 Board decision qualifies as new and material evidence sufficient to reopen the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The March 2006 Board decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2011).

2.  New and material evidence has been received and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  By reopening the Veteran's claim, the Board is granting in full this particular benefit.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Facts and Analysis

In a March 2006 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not appeal this decision and it is therefore final.  The Board denied the Veteran's claim because he did not have a confirmed diagnosis of PTSD.  

Having considered all of the evidence received since the March 2006 Board denial, the Board concludes that new and material evidence sufficient to reopen the Veteran's claim has been submitted.  The record demonstrates that the Veteran was afforded a new VA psychiatric examination in February 2009.  In addition, the record now contains an October 2006 VA treatment record noting a diagnosis of PTSD related to the Veteran's combat in Vietnam.  This new evidence directly relates to an unestablished fact necessary to support the Veteran's claim, and as such, the claim is reopened.  


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened.  



	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record demonstrates that the Veteran is a combat Veteran who served in the Republic of Vietnam.  The Veteran has alleged that he suffers from posttraumatic stress disorder as a result of this military service.  Upon filing his most recent claim, he was afforded a VA psychiatric examination in February 2009.  The examiner concluded that the Veteran did not meet the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) criteria for a diagnosis of PTSD.  Rather, the examiner concluded that the Veteran suffered from major depressive disorder and obsessive compulsive disorder of long-standing.  However, the examiner failed to offer any opinion regarding the etiology of either of these disorders.  

The Veteran was afforded a VA psychiatric examinations in December 2004 and February 2009.  Collectively, the examiners concluded that the Veteran did not meet the DSM-IV criteria for an Axis I diagnosis of PTSD, but rather, that he suffered from major depressive disorder.  The examiner in December 2004 opined that it was less likely as not that this condition had its onset during military service, since the Veteran had a strong family history of psychiatric disturbance and because he also carried a diagnosis of schizotypal personality disorder.  

While the December 2004 VA examiner did conclude that the Veteran's depression did not manifest during military service, neither examiner offered an opinion as to whether the Veteran's long history of depression was aggravated or worsened as a result of his military service.  Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Therefore, further examination is required before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination before an appropriate specialist to determine the etiology of any psychiatric disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).  

The examiner should address the following:

(a)  What is the appropriate diagnosis(es) associated with the Veteran's psychiatric symptomatology? 

(b)  If PTSD is diagnosed, can the Veteran's PTSD be related to his combat service in Vietnam?  Specifically, the examiner should opine as to (i) whether the Veteran's reported experiences are adequate to support a diagnosis of PTSD, (ii) whether they are consistent with the places, types, and circumstances of his military service, and (iii) whether his symptomatology is related to any of these events.  

(c) If the Veteran is found to have a psychiatric disorder(s) other than PTSD, the examiner should opine as to whether it is at least as likely as not that this disorder(s) manifested during, or as a result of, the Veteran's military service.  

(d) In the alternative, if the examiner is of the opinion that the Veteran suffers from a psychiatric disorder that preexisted military service, the examiner should specifically determine whether this disorder(s) clearly and unmistakably pre-existed his entry into active duty?

(i)  If so, is there clear and unmistakable evidence that any preexisting psychiatric disorder did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?
 
(ii) If there was an increase in severity of the Veteran's psychiatric disorder(s), was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(e) Finally, the record contains evidence suggesting a possible personality disorder.  If it is determined that the Veteran suffers from a personality disorder, indicate whether there is probative evidence of additional disability due to aggravation by superimposed disease or injury.  

A complete rationale for all opinions expressed must be provided.  

2.  The AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law considered pertinent to the issues on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


